Title: To James Madison from Giles Kellogg, 1 June 1812 (Abstract)
From: Kellogg, Giles
To: Madison, James


1 June 1812, Cobleskill, Schoharie County. Encloses returns of the number and equipment of a volunteer company from the Fifth Regiment commanded by Lieut. Col. Henry R. Teller in Brigadier General Kirtland’s New York Artillery Brigade, whose members are not “so unmindful of the causes that combined them, as in times of emergence to permit themselves to be severed by legal provision, nor willingly submit to be governed by officers at chance, while it is in their discretion to be commanded by those of their choice.”
“An assemblage of men, whose sinews are braced by collecting their sustenance from the soil they inhabit, and whose wealth springs from the sale of the fruits of their immediate industry only, cannot be insensible when an invasion of their liberty shall be threatened, or when the sources of their gain are either cut off or dried up.… We love peace, safety and our homes; but we prefer war with its calamities and privations, to the endurance of acknowledged injustice and wrongs; heaped upon us by foreign nations. We feel no ambition for foreign conquest. We cherish no enmity against; nor partiality for any nation, apart from the deserts of their own acts. If we lived under a different species of Government we might suspect either the weakness of the rulers or their want of regard to the interest of the people, but as ours are designated by the unbiased will of the governed, yet free, their being so elected, affords the most flattering evidence of their wisdom; and the certainty that they must after a ce[r]tain interim participate with their fellows, in all the evils occasioned by a weak or corrupt government, provides the most perfect guarantee, that their best endeavours will be ever exerted to advance the peoples prosperity. Selfinterest is sufficient to excite the citizen to aid a virtuous government thus formed; leaving the sufficiency of cause which should impel to combat the time place and mode of action to the most adequate whose duty it is to determine.
“In the prudence of the resolves to which our government may come, we have the most unlim⟨i⟩ted confidence.” Accordingly, “we whose names are inclosed, respectfully tender through you, our services to thy United States, according to the provisions of the act, of February 6th. 1812” and “communicate our United aspiration for your individual felicity, and that your administration may be so succesful in effecting the objects of rational government, that there may be politicaly but one struggle between the rulers and the governed; the former in rendering their services most useful, and the latter in correctly appreciating them.”
